This is an appeal under G. L. c. 40A, § 21 (as in effect prior to St. 1975, c. 808, § 3), from a decision of the board of appeal of the town of Wellesley which sustained the action of the building inspector of that town in issuing a building permit. A judge of the Superior Court voluntarily made “findings, rulings and order for decree,” which he adopted as his report of material facts. A final decree was entered pursuant to that order on May 15, 1974, which in effect affirmed the board of appeal. The plaintiff has appealed from that decree. The decree was properly entered for the reasons stated by the judge in his findings and rulings.

Decree affirmed.